Citation Nr: 0211538	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-14 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for coccygodynia with 
degenerative disc disease, L4-5, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to 
October 1990 and from January 1991 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2000 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular 
evaluation for coccygodynia with degenerative disc disease at 
L4-5.

2.  The veteran's coccygodynia with degenerative disc disease 
at L4-5 is not exceptional or unusual.


CONCLUSION OF LAW

The criteria for an increased evaluation for coccygodynia 
with degenerative disc disease, L4-5, on a schedular or 
extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Codes 5292, 5293, 5295, 5298 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  As 
all relevant evidence has been obtained, there is no duty to 
notify the veteran whether he or VA should obtain additional 
evidence.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim and that the notice provisions of the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The veteran's service medical records reveal that, in May 
1989, he complained of pain in the area of his tailbone 
(coccyx).  He stated that he had fallen on his buttocks 3 
months earlier.  X-rays of his sacrum and coccyx in May 1989 
were negative for any fracture.  X-rays in November 1989 were 
also normal.

VA X-rays of the sacrum and coccyx in December 1990 were 
negative.  At a VA examination in December 1990, the 
veteran's coccyx was tender but there was no deformity.  The 
diagnosis was coccygodynia, post-traumatic by history.

At a VA examination in September 1999, the veteran gave a 
history of intermittent tailbone pain since an injury in 
1987.  He indicated that the pain had become constant since 
March 1999.  He complained of numbness of his buttocks and 
pain down the back of his legs.  The examiner found that the 
veteran had coccygodynia without any peripheral nerve 
findings.

In October 1999, a private physician reported that the 
veteran had full relief of his pain from an epidural steroid 
injection by lumbar approach.

At a VA spine examination in December 2001, it was noted that 
a private MRI had shown mild degenerative disc disease at L4-
5 with no abnormalities near the coccyx.  On examination, 
range of motion of the lumbosacral spine was essentially 
normal, but the veteran stated that he would have pain later 
in the day.  Range of motion was only mildly painful.  There 
were no postural abnormalities or fixed deformities.  
Musculature of the back was strong.  Mild tenderness over the 
sacrum was noted.  The diagnoses were coccygodynia, 
degenerative disease of the L4-5 area and episodes of 
mechanical low back strain.

In March 2002, the VA examiner reported that it was his 
opinion that the veteran's degenerative disc disease at L4-5 
was the result of a combination of a degenerative process and 
a progression of the veteran's coccyx injury.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

The veteran's service connected coccygodynia with 
degenerative disc disease at 
L4-5 has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, pertaining to intervertebral disc syndrome.  That 
diagnostic code provides a maximum schedular evaluation of 60 
percent for pronounced intervertebral disc syndrome, which is 
the evaluation in effect for the veteran's disability.  Other 
diagnostic codes do not provide a schedular rating in excess 
of 60 percent.  Diagnostic Code 5295, pertaining to 
lumbosacral strain, provides a maximum schedular evaluation 
of 40 percent.  Diagnostic Code 5292 provides a maximum 
schedular of 40 percent for severe limitation of motion of 
the lumbar spine.  Diagnostic Code 5298 provides a maximum 
schedular evaluation of 10 percent for removal of the coccyx 
with painful residuals.  The Board, therefore, finds that the 
veteran is in receipt of the maximum schedular evaluation for 
coccygodynia with degenerative disc disease, L4-5

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board finds that, in this case, 
the disability picture presented by coccygodynia with 
degenerative disc disease, L4-5, is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's tailbone disability has resulted in 
frequent hospitalizations.  Although the veteran has stated 
that he left his job due to tailbone/lumbosacral pain, the 
record shows that he is currently enrolled as a computer 
science major at a state university in a VA vocational 
rehabilitation program.  In September 2001, a VA vocational 
rehabilitation counselor noted that the veteran's tailbone 
disability was not, according to the veteran, causing him any 
difficulty in completing the degree program.  The Board 
concludes that the veteran's service connected disability is 
not currently markedly interfering with his employability and 
that he is adequately and appropriately compensated by the 
currently assigned 60 percent rating.  The Board is, 
therefore, not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 








ORDER

An increased evaluation for coccygodynia with degenerative 
disc disease, L4-5, is denied.




		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

